RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3119-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

J.D.,

          Defendant,

and

A.P.,

     Defendant-Appellant.
_______________________

IN THE MATTER OF THE
GUARDIANSHIP OF N.P.,
a minor.
_______________________

                   Submitted February 8, 2021 – Decided March 26, 2021

                   Before Judges Suter and Smith.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Bergen County,
            Docket No. FG-02-0029-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Ruth Harrigan, Designated Counsel, on the
            briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Rachel B. Kristol, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Margo Hirsch,
            Designated Counsel, on the brief).

PER CURIAM

      Defendant, A.P. (Adam or defendant) 1 appeals the judgment terminating

his parental rights to N.P. (Nick).       He contends the trial court lacked

substantial, credible evidence to terminate his parental rights. 2 We affirm

largely for reasons expressed in Judge Michael Antoniewicz's comprehensive,

written opinion.



1
  Fictitious names have been used throughout the opinion to maintain the
confidentiality of the parties.
2
   J.D. (Jane) voluntarily surrendered her parental rights to Nick in December
2019. She is not involved in this appeal. Jane has an adult daughter, who also
is not part of this appeal, although she is referenced in the opinion.
                                                                       A-3119-19
                                      2
                                    I.

      Defendant is the biological parent of Nick, who was born in May 2014.

In 2016, a referral was made to the Division of Child Protection and

Permanency (DCPP) because Jane's fifteen-year-old daughter, Audrey, was not

attending school. Adam acknowledged smoking marijuana with Audrey and

that his substance and alcohol abuse were not treated. DCPP also received a

second referral about the family. It claimed that after Adam was released from

jail for domestic violence against Jane, he followed the family to the shelter

where they were living, and that he was homeless.

      The DCPP implemented a safety protection plan, but Adam violated it

by having unsupervised contact with Nick. The court then placed the children

under DCPP's care and supervision, and required services that included

substance abuse treatment, a psychological evaluation, and supervised visits

with Nick.

      In March 2016, Dr. Jemour Maddux conducted a psychological

evaluation of Adam, recommending a psychiatric evaluation, therapy and

domestic violence counseling.      Defendant's substance abuse evaluation

recommended he participate in intensive outpatient treatment. He was referred

to domestic violence counselling because of a history of domestic violence in


                                                                       A-3119-19
                                         3
his relationship with Jane. Defendant did not comply with his drug treatment

program through lack of attendance and was discharged.              Defendant

maintained supervised visitation with Nick. In December 2016, the DCPP

learned Adam was not compliant with the domestic violence program's

payment policy, and that he was discharged. Adam explained he used his

money to pay for Jane and the children.

      In December 2016, the caseworker took Adam to social services to apply

for assistance. He remained homeless. He attended monthly psychiatric care

for a bipolar disorder, alcohol and cannabis use. The litigation was terminated

in May 2017, when the family lost contact with DCPP.

      In June 2017, Adam was arrested for burglary. Audrey, who by then

was seventeen, was with Adam when he was arrested. DCPP executed an

emergency removal of the children, and obtained an order placing Nick and

Audrey under its care, custody and supervision. Nick was placed with the

resource family where he currently lives. Defendant explained to DCPP that

he was stealing pipes from buildings to support his family.       He was not

attending a substance abuse program or a program for his mental health issues.

      DCPP learned that defendant had a sister and brother-in-law, S.H. and

P.H., in Ohio who could be evaluated for possible placement of the children.


                                                                        A-3119-19
                                      4
By this time, defendant had attended an inpatient drug treatment program, was

residing in a shelter and participating in Drug Court.    He was to attend

intensive outpatient treatment.

      Dr. Maddux conducted another evaluation of Adam in November 2017.

He recommended individual psychotherapy for a bipolar disorder, medication

monitoring, compliance with substance abuse recommendations, domestic

violence counselling, supervised visitation, and a continuation of restraints

until Adam could meet certain benchmarks.

      Jane and Adam were living in a shelter at that time, but they were

discharged when it was alleged Adam assaulted Jane.          Because Adam

remained homeless, DCPP referred him to a program that included therapy but

had a housing component.

      In January 2018, Adam was arrested for violating his probation by not

attending substance abuse treatment. DCPP advised defendant to apply for

temporary rental assistance from the county because he already was receiving

other welfare assistance. When he was released, he stayed at a shelter. DCPP

restarted his supervised visitation with Nick. DCPP provided defendant with a

list of housing resources. By September 2018, Adam completed outpatient

services, was employed, taking medication and compliant with Drug Court.


                                                                      A-3119-19
                                     5
      Two months earlier, the trial court approved DCPP's plan to terminate

Jane and Adam's parental rights to Nick. The guardianship complaint was

filed in July 2018.

      Between October and November of 2018, Adam, Jane, Nick, and S.H.

and P.H. submitted to psychological evaluations with Dr. Elizabeth Smith.

Her report stated, "it is my opinion, to a reasonable degree of psychological

certainty, that neither [Adam nor Jane] would be able to safely parent [Nick] in

the foreseeable future." "This is due to chronic and severe mental illness,

substance abuse and personality disorders." She opined that placing Nick with

his aunt and uncle in Ohio would not "cause severe and enduring harm."

      Dr. Mark Singer conducted a combined psychological and bonding

evaluation for the Law Guardian. He concluded that neither parent was "likely

to become a viable parenting option for their child in the foreseeable future."

He continued that they would continue to "struggle" with substance abuse an d

that they "will continue to have significant difficulty" attaining or maintaining

stability for Nick. These patterns were likely to persist. He also concluded

that termination of parental rights was in Nick's best interest.

      In April 2019, Adam and Jane agreed to identified surrenders of their

parental rights to Nick in favor of S.H. and P.H., who lived in Ohio. Nick was


                                                                          A-3119-19
                                        6
placed in their custody. By August 2019, however, these paternal relatives

advised they did not want to adopt Nick.       The identified surrenders were

vacated, and the termination of parental rights litigation was reinstated. Nick

was returned to New Jersey to the resource family where he resided since his

removal in June 2017. The DCPP reinstituted services for Adam.

      By this time, Adam advised DPCC that he had housing and was

employed. He resumed visitation with Nick. However, in the fall of 2019, he

was fired from his job which also meant that he lost his housing. He then did

not maintain his visits with Nick, and by October 2019, a warrant was issued

for his arrest because he did not appear in Drug Court. Adam was arrested and

incarcerated during the trial.   Adam's substance abuse treatment provider

advised DCPP about Adam's poor compliance with the program.

      In the termination of parental rights trial, the DCPP case worker testified

about the DCPP's involvement with the family beginning in 2016 when Nick

was two years old. The case worker testified it was DCPP's plan for Nick to

be adopted by his current resource family.

      Dr. Smith testified for the DCPP about the psychological and bonding

reports she prepared following her evaluations of Adam in 2018 and 2019. Dr.

Smith testified that Adam exhibited a personality disorder and suffered from


                                                                          A-3119-19
                                      7
bipolar and substance abuse disorders.    His mental health seemed to have

deteriorated. He had an abusive relationship with Jane. Dr. Smith testified

Adam could not safely parent Nick and could not do so into the foreseeable

future. He minimized his behavior and remained unstable. He exhibited a

demeanor that was grandiose with poor judgment. He minimized his substance

abuse history. She had "no confidence" that he could remain sober. Even

though he had three years of services, Dr. Smith did not think Adam had

eliminated the harms that resulted in Nick's removal. He could not safely

parent Nick or provide a safe home for him. There were no additional services

she could recommend.

      Dr. Smith testified that Nick had "multiple attachments." Nick's primary

attachment was to his resource parents, not to Adam. They were "very happy

and comfortable together."   His bond with the resource parents was "very

strong and secure." She opined it was in Nick's best interest to terminate

Adam's parental rights in order that Nick could be adopted by his resource

parents.

      Dr. Mark Singer testified for the Law Guardian that Adam did not take

responsibility for his behavior. He was homeless and without employment.

He exercised poor judgment by smoking marijuana with Jane's daughter, who


                                                                       A-3119-19
                                     8
was a minor at the time. He suffered from a bipolar disorder. Dr. Singer

described Adam's "overall behavioral pattern" as showing "times of

compliance . . . and then there are behaviors involving poor judgment where he

sabotages himself." Dr. Singer opined that Adam could not adequately parent

Nick because of these "patterns of instability" and would not be able to do so

in the future. Adam still had no plan for Nick's future.

      Dr. Singer's bonding evaluation showed it was in Nick's best interest to

"achieve consistency and permanency." Adam could not provide this. He

testified it was in Nick's best interest to terminate Adam's parental rights

followed by Nick's adoption by the resource parents. Although Nick would

have a negative reaction from termination of Adams' rights, that relationship

already was disrupted by incarceration, and the resource parents could mitigate

that harm.

      Defendant did not attend his bonding re-evaluation in the fall of 2019

with Dr. Singer. After that, Adam became incarcerated. The jail did not

permit personal contact between Adam or Nick. Dr. Singer testified it would

not be fair to Nick or Adam to conduct a reevaluation under these

circumstances.




                                                                        A-3119-19
                                       9
      Adam's testimony revealed he did not take responsibility for what had

occurred. He explained that he could not start drug treatment in 2016 because

he was working.      He could not finish the domestic violence counselling

because he gave his money to Jane and could not afford the five-dollar fee. He

did not have housing because he was scammed. He was arrested in June 2017,

but there was no evidence against him.      He pleaded guilty to burglary so

Audrey would not be charged. He was falsely accused of assaulting Jane and

discharged from the shelter. He could not get drug treatment because he was

homeless, and that was a violation of probation and then he was arrested. At

some point, he tested positive for marijuana because smoke had been blown in

his face. His employer fired him. He then lost his housing when the employer

backed out of a business arrangement with him. When he lost his job, Adam

explained he was stealing pipes from buildings for money. He did not have a

plan to take care of Nick if he were released, which would require Nick to

remain in foster care for a time.

      On March 20, 2020, the trial court ordered termination of Adam's

parental rights to Nick. In its comprehensive, written decision, the trial court

found there was clear and convincing evidence to support each of the four

prongs of the best interests test under N.J.S.A. 30:4C-15.1. The trial court


                                                                         A-3119-19
                                     10
credited the testimony of witnesses for DCPP and the Law Guardian. It did

not find Adam to be a credible witness.

      The court found Adam "would endanger the safety, health and

development " of Nick. Adam had not addressed the issues which had led to

Nick's removal: substance abuse, lack of housing, lack of stability, and mental

health issues. Nick was exposed to domestic violence. The trial court found

prong two was satisfied because Adam did not address the underlying

problems or take responsibility for them. The experts testified Adam would

not be capable of parenting Nick in the foreseeable future. The court found the

DCPP provided reasonable services in satisfaction of prong three. The fourth

prong was satisfied based on the expert testimony that termination would not

do more harm than good. The court found Nick was securely bonded with his

resource parents; they are Nick's psychological parents.      The child would

suffer "a traumatic loss and extreme distress if removed from his [r]esource

[p]arents."

      On appeal, defendant raises these issues for our consideration:

              POINT I

              THE   TRIAL  JUDGE   ERRED    IN   HIS
              DETERMINATION THAT DCPP SATISFIED THE
              REASONABLE EFFORTS STANDARD WHERE
              DCPP FAILED TO PROVIDE SERVICES THAT

                                                                        A-3119-19
                                     11
           WERE REASONABLE               UNDER       ALL     THE
           CIRCUMSTANCES.

           POINT II

           REVERSAL IS WARRANTED BECAUSE THE
           EVIDENCE PRESENTED DID NOT SUPPORT THE
           LOWER COURT'S CONCLUSION THAT NICK'S
           SAFETY, HEALTH, OR DEVELOPMENT WAS OR
           WILL CONTINUE TO BE ENDANGERED BY THE
           PARENTAL RELATIONSHIP.

           POINT III

           THE COURT'S CONCLUSIONS THAT ADAM WAS
           UNABLE OR UNWILLING TO ELIMINATE THE
           HARM FACING HIS CHILD AND UNWILLING OR
           UNABLE TO PROVIDE A SAFE AND STABLE
           HOME ENVIRONMENT WERE ERRONEOUS.

           POINT IV

           REVERSAL IS WARRANTED BECAUSE THE
           EVIDENCE PRESENTED DID NOT SUPPORT THE
           LOWER    COURT'S   CONCLUSION    THAT
           TERMINATION OF PARENTAL RIGHTS WOULD
           NOT DO MORE HARM THAN GOOD.

                                   II.

     To terminate parental rights, N.J.S.A. 30:4C-15.1(a) requires that the

Division prove by clear and convincing evidence the following four prongs:

           (1) The child's safety, health, or development has been
           or will continue to be endangered by the parental
           relationship;


                                                                       A-3119-19
                                   12
            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the
            harm . . . ;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1(a).]

      A trial court's decision to terminate parental rights is subject to limited

appellate review. N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596,

605 (2007); see Cesare v. Cesare, 154 N.J. 394, 413 (1998) ("Because of the

family courts' special . . . expertise in family matters, appellate courts should

accord deference to family court factfinding."). The family court's decision to

terminate parental rights will not be disturbed "when there is substantial

credible evidence in the record to support the court's findings." N.J. Div. of

Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008).

      We have carefully examined the record in light of the arguments posed,

concluding that Judge Antoniewicz's findings were supported by substantial,

credible evidence on the record as a whole. We defer to those findings. See

                                                                          A-3119-19
                                     13
N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420, 448-49 (2012);

Cesare, 154 N.J. at 413. We affirm substantially for the reasons set forth by

the trial court in its written decision, adding these comments.



                                     A.

      Defendant contends the DCPP did not make reasonable efforts to

provide appropriate services to meet his needs. He argues he was not given

visitation with Nick during his incarceration and Dr. Singer did not update his

bonding evaluation. Adam claims DCPP did not help him find housing. He

argues he was not referred to programs that would have helped him with

employment and a better education.

      The third prong 3 of N.J.S.A. 30:4C-15.1(a) requires the State to make

reasonable efforts to help a parent correct the circumstances that led to the

child's outside placement by providing services. N.J.S.A. 30:4C-15.1(a)(3).

Reasonable efforts must consider "the abilities and mental conditions of the

parents." N.J. Div. of Youth & Family Servs. v. A.G., 344 N.J. Super. 418,

442 (App. Div. 2001).



3
  We address the statutory factors in the same order they were addressed by
defendant.
                                                                        A-3119-19
                                      14
      There was substantial credible evidence to support the trial court's

finding that the third prong was proven by clear and convincing evidence. The

DCPP provided a host of services to Adam consisting of substance abuse

evaluations and treatment, domestic violence counselling, medication

monitoring and counseling, the referral to programs that included a housing

component, referral to public assistance, supervised visitation with Nick,

psychological evaluations, and counselling.         All these services were

implemented based on the psychological evaluations and testing conducted by

DCPP's experts. The DCPP also identified relatives who might be able to

adopt Nick, but the placement in Ohio with Adam's sister did not work out and

the child was returned to New Jersey. There were no other options.

      Adam did not attend the updated bonding evaluation in November 2019.

After that, he was incarcerated but the jail did not permit in-person contacts.

Dr. Singer testified that visitation under these circumstances would not be fair

to Adam or his son. Dr. Smith was able to update her evaluations, however,

this was before Adam was incarcerated.          She testified to the updated

evaluations. There was no expert testimony offered by the defense to rebut the

opinions by Drs. Smith and Singer. The fact that Adam may not have been




                                                                         A-3119-19
                                     15
successful in overcoming the problems that resulted in Nick's removal does not

mean the DCPP's efforts were unreasonable or lacking.

                                       B.

      Defendant contends the State did not prove he caused harm to Nick

because there was no finding of abuse or neglect. He argues there is no causal

link between the alleged harms referenced by the trial court — an unstable

environment, substance abuse, lack of housing and mental health issues, and

exposure to domestic violence — and harm to Nick. Adam claims Nick would

not have been removed in June 2017, if DCPP provided him with housing

assistance and referrals to other programs. He argues that by considering his

lack of housing, the court improperly focused on his poverty. Then, when he

lost housing, DCPP did not help him.

      The harm necessary to prove prong one is not limited to physical harm;

it includes a parent's inability to provide a safe, stable and permanent home for

the child. See In re Guardianship of D.M.H., 161 N.J. 365, 383 (1999). This

prong focuses "on the effect of harms arising from the parent-child relationship

over time on the child's health and development."        In re Guardianship of

K.H.O., 161 N.J. 337, 348 (1999). The harm "must be one that threatens the




                                                                          A-3119-19
                                     16
child's health and will likely have continuing deleterious effects on the child."

Id. at 352.

      In this case, there was substantial, credible evidence to support the trial

court's finding that prong one was satisfied. Defendant never fully addressed

his substance abuse issues; some of his tests were positive or he missed them.

He did not successfully complete Drug Court. He did not effectively address

his mental health issues. Adam's testimony and the evaluations conducted by

Dr. Smith and Singer showed he did not take responsibility for his conduct.

Dr. Singer testified that taking responsibility would have been the first step

toward making changes. Defendant blamed poverty for his situation but the

combination of drug use, mental health issues, and criminal activity showed it

was these poor choices, in addition to poverty, that contributed to his unstable

lifestyle. It was not necessary for the DCPP to show abuse and neglect in this

case because it was brought under Title Thirty, not Title Nine. See N.J. Div.

of Youth & Family Servs. v. A.P., 408 N.J. Super. 252, 259 (App. Div. 2009)

(Title Thirty provides five statutory grounds for termination of parental rights,

not just abuse and neglect).




                                                                          A-3119-19
                                     17
                                     C.

      Defendant argues there was no evidence he was unwilling or unable to

correct the conditions that lead to Nick's removal. He contends DCPP did not

refer him to services that would have helped such as housing assistance or

employment where he could improve his education. He claims he addressed

his substance abuse issues.

      Under prong two of the best interests test, the DCPP must show a parent

is unable or unwilling to correct the circumstances that led to its involvement.

K.H.O., 161 N.J. at 348. "The question is whether the parent can become fit in

time to meet the needs of the child." N.J. Div. of Youth & Family Servs. v.

T.S., 417 N.J. Super. 228, 244 (App. Div. 2010).

      There was substantial, credible evidence to support the trial court's

finding under prong two. The services provided by DCPP were those that

were recommended by the psychologists. DCPP did refer Adam to a program

that had a housing component and directed him to apply for rental assistance

through welfare. Defendant did not rebut the experts for DCPP and the Law

Guardian that defendant was not able to parent Nick at this time and would not

be able to do so within a reasonable time.




                                                                         A-3119-19
                                     18
                                     D.

      Adam argues the trial court erred in finding that termination of parental

rights would not do more harm than good. He argues he is "committed to his

son" and complied with services. The experts noted there was a bond between

Nick and Adam. Dr. Singer never provided an updated bonding evaluation.

Dr. Smith indicated Nick had attachments to both parents and foster parents.

Defendant notes the resource parents did not testify at trial; only the DCPP

caseworker testified that the resource parents were willing to adopt Nick.

      In evaluating prong four, the trial court must balance the child's

relationships with his birth and resource parents and determine whether he will

suffer greater harm from the termination of ties with the former than with the

latter. In re Guardianship of J.N.H., 172 N.J. 440, 478 (2002). Prong four

does not require that "no harm will befall the child as a result of the severing

of biological ties." K.H.O., 161 N.J. at 355. A court must consider "the

child's age, her overall health and development, and the realistic likelihood

that the [natural] parent will be capable of caring for the child in the near

future." Id. at 357.

      Here, the fourth prong of the best interests test was satisfied.       Dr.

Smith's opinion was that Nick's primary attachment was with his resource


                                                                         A-3119-19
                                     19
parents and that termination of parental rights would not do more harm than

good.    Dr. Singer shared this opinion.     The opinions by the experts were

unrebutted, as were their views that defendant was unfit to parent and would

not be capable to do so within the foreseeable future. There was testimony

that the resource parents were willing to adopt and certainly took Nick back

into their home when his placement in Ohio did not work out.

        Adam is critical of the DCPP's proof because there was no first-hand

testimony from the resource family about adoption. However, we are satisfied

the record supported the availability of an adoption opportunity for Nick. Nick

remained with the resource family for almost all the time he has been i n

placement.     Adam never presented any evidence to the contrary about the

supportive environment offered by the resource family.

        After carefully reviewing the record and the applicable legal principles,

we conclude that any further arguments by defendant are without sufficient

merit to warrant discussion. R. 2:11-3(e)(1)(E).

        Affirmed.




                                                                          A-3119-19
                                      20